Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
Applicant argues that the examiner appears to conclude that a rejection made under the guidance of this section of the MPEP 2112 (III) is sufficient to shift the burden of proof to the applicant regarding novelty and/or obviousness.
However, as stated in the rejection, as the material of the prior art (including substrate, superconductor, and modifying material) is the same material as that which is claimed, the operating temperature of the superconductive state would be expected to exhibit the same “higher temperature”. MPEP 2112 (III). It is reiterated that applicant has not explained how the claimed invention is structurally distinct from the prior art.


However, the claim requires that the “face of the HTS material is not substantially parallel to a c-plane of the HTS material.” The claim does not recite or require “an a-axis…extending substantially parallel to a length of the HTS film”.
As described in the rejection below, Example 2 of Jia et al. is disclosed as beginning with a biaxially textured substrate to produce a c-axis oriented films (Example 2 and Figure 6). Conventional nomenclature is such that “c-axis oriented” means having the c-axis perpendicular to the substrate; thus Jia et al. teaches forming the material such that the a-axis is parallel to the substrate. As this is the same material as that which is claimed, the operating temperature of the superconducting state would be expected to exhibit the same “higher temperature”. MPEP 2112 (III). Thus the resultant properties appear to be either inherently present or obvious given the data for this example.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1, 3-5, 11-12, 14-15, 18-21 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Maxfield et al. (5120707).
Maxfield et al. teaches a superconducting material which is deposited on a substrate of any number of materials (reads on “modifying material”) such as Ag coated MgO (in general, see Column 1, lines 15-37 and Column 7, lines 30-33).  While not limiting, Examples I-IV (in Columns 18-19) describes a layer of (Pb)BSCCO on a layer of Ag (buffer layer) on an MgO substrate and BSCCO on a layer of Ag on an MgO substrate. With respect to claim 1 and 14, Maxfield also teaches the superconductor can be YBCO (Column 8, lines 35-45; column 12, lines 14-25; Column 16, lines 20-22; Example IV). Regarding the orientation of the superconducting material, Maxfield et al. is specifically concerned with orientation of the superconducting material as discussed from Column 12, line 42 though Column 17, line 5 including different ways to achieve desired orientations. The only explicit orientation taught by Maxfield et al. (Figure 4, Example I) is such that the c-axis is normal/perpendicular to the surface, which results in the a-axis being parallel.  Regarding claim 15 and 19, besides the example materials Maxfield et al. also generally teaches a Cu-coated alumina (Column 3, line 56; Column 7, line 32). As this is the same material as that which is claimed, the operating temperature of the superconductive state would be expected to exhibit the same “higher temperature”. MPEP 2112 (III). It is noted Figure 7 certainly shows “higher temperatures”. Thus the resultant properties appear to be either inherently present or obvious given the data for this example. Regarding claims 20 and 21, while Maxfield et al. may not disclose the apertures, they are naturally present in the superconducting material. Since the superconducting material of Maxfield et al. has the same orientation as in the instant invention, the naturally occurring apertures would likewise have the same orientation as claimed.

Claims 1, 3-12, 14-15, 18-21 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Jia et al. (6383989).
Jia et al. teaches architecture of layered superconducting tapes, which product is very similar to that of Maxfield et al. generally speaking, and is concerned more so with the details of various additional layers that can be of use. As seen generally in the abstract and Figure 1, the reference describes the use of a separate substrate, buffer layer, multiple superconducting layers and multiple interlayers which in the abstract alone may be insulating, conductive or superconductive (appears analogous to modifying material). See also Column 2, lines 11-33 and Column 4, lines 12-60 which provide more detailed description of the possible materials and configurations for the layers which result in improved performance in the superconductor, including strontium titanate and lanthanum strontium cobalt oxide. YBCO is also specifically disclosed as a preferred superconducting material (Column 3, lines 45-50). Regarding orientation, Example 2 of Jia et al. is disclosed as beginning with a biaxially textured substrate to produce a c-axis oriented films (Example 2 and Figure 6). Conventional nomenclature is such that “c-axis oriented” means having the c-axis perpendicular to the substrate; thus Jia et al. teaches forming the material such that the a-axis is parallel to the substrate. As this is the same material as that which is claimed, the operating temperature of the superconducting state would be expected to exhibit the same “higher temperature”. MPEP 2112 (III). Thus the resultant properties appear to be either inherently present or obvious given the data for this example. Regarding claims 20 and 21, while Jia et al. may not disclose the apertures, they are naturally present in the superconducting material. Since the superconducting material of Jia et al. has the same orientation as in the instant invention, the naturally occurring apertures would likewise have the same orientation as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maxfield et al. (5120707) as applied to claim 1 above, and further in view of Jia et al. (6383989).
Maxfield et al. teaches the layered superconducting structure as described with respect to claim 26 above. Maxfield et al. however does not disclose details pertaining to a layered superconducting structure which further includes additional layers of superconducting or modifying material.
Jia et al. teaches architecture of layered superconducting tapes, which product is very similar to that of Maxfield et al. generally speaking, and is concerned more so with the details of various additional layers that can be of use. As seen generally in the abstract and Figure 1, the reference describes the use of a separate substrate, buffer layer, multiple superconducting, and multiple interlayers which in the abstract alone may be insulating, conductive or superconductive (appears analogous to modifying material). See also Column 2, lines 11-33 and Column 4, lines 12-60 which provide more detailed description of the possible materials and configurations for the layers which result in improved performance in the superconductor.
It would have been obvious to combine the details of the superconducting and “modifying material” of Maxfield et al. as applied in claim 26 with the greater overall architecture as disclosed in Jia et al. to arrive at the instant invention which includes not only the superconducting and modifying materials but also the substrate, buffer layer, and repeated superconducting/interlayers (aka superconducting/modifying material layers) because as evidenced by Jia et al., such overall structure and design would have been known to one of ordinary skill in the art at the time the invention was made and is disclosed by Jia et al. as improving operation of the superconductor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735